0050-1B-EPIF1B-00046873-222751

                                 UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


In re: JANICE LARGO GENVO                                                                               Case No.: 21-30124 HLB

                 Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
David Burchard, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 02/16/2021.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was DISMISSED SKELETON on 03/03/2021.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 1.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:                 $.00
        Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                         $.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                      $.00
        Court Costs:                                                                $.00
        Trustee Expenses and Compensation:                                          $.00
        Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $.00

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim        Principal           Interest
Name                                         Class            Scheduled         Asserted           Allowed      Paid                Paid

CAPITAL ONE NA                               Secured             4,931.07             NA                NA             .00                .00
NELNET                                       Unsecured           9,140.65             NA                NA             .00                .00
SHELLPOINT MORTGAGE SERVICING                Secured          240,002.68              NA                NA             .00                .00




              Case: 21-30124          Doc# 38        Filed: 04/07/21        Entered: 04/07/21 13:51:33            Page 1 of 2
Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
0050-1B-EPIF1B-00046873-222751

                                  UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


In re: JANICE LARGO GENVO                                                                               Case No.: 21-30124 HLB

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal            Interest
Name                                         Class            Scheduled           Asserted       Allowed        Paid                 Paid

WELLS FARGO BANK                             Unsecured           3,827.66              NA              NA               .00                .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal            Interest
                                                                                                 Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00              .00                .00
     Mortgage Arrearage:                                                                               .00              .00                .00
     Debt Secured by Vehicle:                                                                          .00              .00                .00
     All Other Secured:                                                                                .00              .00                .00
 TOTAL SECURED:                                                                                        .00              .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00              .00                .00
     Domestic Support Ongoing:                                                                         .00              .00                .00
     All Other Priority:                                                                               .00              .00                .00
 TOTAL PRIORITY:                                                                                       .00              .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                           .00              .00                .00

 Disbursements:
        Expenses of Administration:                                                                   $.00
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                                     $.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     03/31/2021                                     By:   /s/David Burchard
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




              Case: 21-30124              Doc# 38    Filed: 04/07/21        Entered: 04/07/21 13:51:33             Page 2 of 2
Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
